Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 20 May 1813
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson May 20th. 1813

By Mrs Welsh, who spent the afternoon with us, I was informed that Your dear Grandson was going to Russia. He will be an agreeable, interesting Companion, for he is possessed of singular strength of Mind—And if he goes, may the Angel of Mercy, be commissioned be to smooth his Passage, & waft him in safty over the briny Ocean, with prosperous Gales, & conduct him to the embraces of parental Love—
I will thank you my dear Sister, to take the charge of conveying the enclosed letter to Your Son—Should it fall into other hands, I have been cautious not to express my political feelings, & it will do no harm—
I lament with the President, & you my Sister, the Death of so eminent a Phisician as Dr Rush—espicially at this period, when so many want his Talents to aid, & direct them. Indeed, when we look arround, how few contempories do we find? Scarce any one, with whom to recall the pleasures of former days—“Or to take sweet counsel together”—
“When Heaven would kindly set us free
And Earth’s Enchantment end,
It takes the most effectual means,
And robs us of a Friend”—
Pray write to me, & let me hear of your health, & of the movements, & plans, in your vicinity, & in the welfare particularly of your own family, I shall ever feel deeply interested—Adieu, with Love, & kind regards to all, I am, your affectionate Sister
E Peabody—